Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

 

No. A1

 

U.S. $396,500.00

 

Original Issue Date: June 13, 2005

Holder:

 

John Fife

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

303 Wacker Drive

 

 

 

 

Suite 301

 

 

 

 

Chicago, IL 60601

 

 

 

SERIES 2005 SECURED NOTE DUE AUGUST 11, 2005

 

THIS Note is one of a duly authorized issue of Notes of POWER 3 MEDICAL
PRODUCTS, INC., a New York corporation, having a principal place of business at
3400 Research Forest Drive, The Woodlands, Texas 77381 (the “Company”),
designated as its Note (the “Note”), due upon the earlier of (i) August 11,
2005; or (ii) on the fifth day following the effective date of the Company’s
registration statement on Form SB-2 (file no.           )  (“Maturity Date”), in
an aggregate face amount of up Three Hundred Ninety Six Thousand Five Hundred
and 00/100 Dollars ($396,500.00).

 

FOR VALUE RECEIVED, the Company promises to pay to the Holder or registered
assigns, the principal sum of Three Hundred Ninety Thousand and 00/100 Dollars
($390,000.00), on the Maturity Date.  Upon default, all amounts due hereunder
shall bear interest at the rate of 18% per annum from the day such interest is
due hereunder through and including the date of payment.  The principal of, and
interest on, this Note are payable in such coin or currency of the United States
of America as at the time of payment is legal tender for payment of public and
private debts, at the address of the Holder last appearing on the Note Register.

 

This Note is subject to the following additional provisions:

 

Section 1.      The Notes are exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same but shall not be issuable in denominations of less
than integral multiples of Twenty Thousand Dollars ($20,000) unless such amount
represents the full principal balance of Notes outstanding to such Holder.  No
service charge will be made for such registration of transfer or exchange.

 

--------------------------------------------------------------------------------


 

Section 2.

 

(a)           The Holder, by acceptance hereof, agrees to give written notice to
the Company before transferring this Note; such notice will describe briefly the
proposed transfer and will give the Company the name, address, and tax
identification number of the proposed transferee, and will further provide the
Company with an opinion of the Holder’s counsel that such transfer can be
accomplished in accordance with federal and applicable state securities laws
(unless such transaction is permitted by the plan of distribution in an
effective Registration Statement).  Promptly upon receiving such written notice,
the Company shall present copies thereof to the Company’s counsel.

 

(i)            If in the opinion of such counsel the proposed transfer may be
effected without registration or qualification (under any federal or state
securities laws), the Company, as promptly as practicable, shall notify the
Holder of such opinion, whereupon the Holder shall be entitled to transfer this
Note or to dispose of Underlying Shares received upon the previous conversion of
this Note, all in accordance with the terms of the notice delivered by the
Holder to the Company; provided that an appropriate legend may be endorsed on
this Note respecting restrictions upon transfer thereof necessary or advisable
in the opinion of counsel and satisfactory to the Company to prevent further
transfers which would be in violation of Section 5 of the Securities Act and
applicable state securities laws; and provided further that the prospective
transferee or purchaser shall execute such documents and make such
representations, warranties, and agreements as may be required solely to comply
with the exemptions relied upon by the Company for the transfer or disposition
of the Note.

 

(ii)           If in the opinion of the counsel referred to in this Section 2,
the proposed transfer or disposition of this Note described in the written
notice given pursuant to this Section 2 may not be effected without registration
or qualification of this Note, the Company shall promptly give written notice
thereof to the Holder, and the Holder will limit its activities in respect to
such as, in the opinion of such counsel, are permitted by law.

 

(b)           Prior to transfer of this Note in compliance with this Section 2,
the Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Note Register as the owner hereof for the purpose
of receiving payment as herein provided and for all other purposes, whether or
not this Note is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.

 

Section 3.               Events of Default.

 

“Event of Default” wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i)            any default in the payment of the principal of, interest on, or
other obligations in respect of, this Note, free of any claim of subordination,
as and when the same shall become due and payable, (whether on the Maturity Date
or by acceleration or otherwise);

 

(ii)           the Company or any Pledgor shall fail to observe or perform any
other covenant, agreement or warranty contained in, or otherwise commit any
breach of, this Note or the Stock

 

--------------------------------------------------------------------------------


 

Pledge Agreement, including but not limited to the obligation of the Pledgor to
issue additional Collateral, and such failure or breach shall not have been
remedied within 10 days after the date on which notice of such failure or breach
shall have been given;

 

(iii)          the Company shall commence a voluntary case under the United
States Bankruptcy Code or insolvency laws as now or hereafter in effect or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the Company under the Bankruptcy Code and the petition is not
controverted within 30 days, or is not dismissed within 60 days, after
commencement of such involuntary case; or a “custodian” (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or any substantial
part of the property of the Company or the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; or the Company is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company suffers any appointment of any custodian or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 days; or the Company makes a general assignment for
the benefit of creditors; or the Company shall fail to pay, or shall state that
it is unable to pay its debts generally as they become due;r the Company shall
call a meeting of all of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing;

 

(iv)          the Company shall default in any of its obligations under any
mortgage, credit agreement or other facility, indenture, agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness of the Company in an amount exceeding twenty thousand
dollars ($20,000), whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

 

(v)           the Company shall be a party to any Change of Control Transaction
(as defined in Section 6), shall agree to sell or dispose of all or in excess of
49% of its assets (based on book value calculation as reflected in the Company’s
most recent financial statements) in one or more transactions (whether or not
such sale would constitute a Change of Control Transaction).

 

Section 4.               Interest Rate Limitation. The parties intend to conform
strictly to the applicable usury laws in effect from time to time during the
term of the Loan. Accordingly, if any transaction contemplated hereby would be
usurious under such laws, then notwithstanding any other provision hereof:
(i) the aggregate of all interest that is contracted for, charged, or received
under this Agreement or under any other Loan Document shall not exceed the
maximum amount of interest allowed by applicable law (the “Highest Lawful
Rate”), and any excess shall be promptly credited to Borrower by Lender (or, to
the extent that such consideration shall have been paid, such excess shall be
promptly refunded to Borrower by Lender); (ii) neither Borrower nor any other
Person now or hereafter liable hereunder shall be obligated to pay the amount of
such interest to the extent that it is in excess of the Highest Lawful Rate; and
(iii) the effective

 

--------------------------------------------------------------------------------


 

rate of interest shall be reduced to the Highest Lawful Rate. All sums paid, or
agreed to be paid, to Lender for the use, forbearance, and detention of the debt
of Borrower to Lender shall, to the extent permitted by applicable law, be
allocated throughout the full term of the Note until payment is made in full so
that the actual rate of interest does not exceed the Highest Lawful Rate in
effect at any particular time during the full term thereof. If at any time the
rate of interest under the Note exceeds the Highest Lawful Rate, the rate of
interest to accrue pursuant to this Agreement shall be limited, notwithstanding
anything to the contrary in this Agreement, to the Highest Lawful Rate, but any
subsequent reductions in the Base Rate shall not reduce the interest to accrue
pursuant to this Agreement below the Highest Lawful Rate until the total amount
of interest accrued equals the amount of interest that would have accrued if a
varying rate per annum equal to the interest rate under the Note had at all
times been in effect. If the total amount of interest paid or accrued pursuant
to this Agreement under the foregoing provisions is less than the total amount
of interest that would have accrued if a varying rate per annum equal to the
interest rate under the Note had been in effect, then Borrower agrees to pay to
Lender an amount equal to the difference between (x) the lesser of (A) the
amount of interest that would have accrued if the Highest Lawful Rate had at all
times been in effect, or (B) the amount of interest that would have accrued if a
varying rate per annum equal to the interest rate under the Note had at all
times been in effect, and (y) the amount of interest accrued in accordance with
the other provisions of this Agreement.

 

Section 5.               Prepayment.

 

(a)           The Company shall have the right to prepay this Note in whole or
in part thereon prior to the Maturity Date.

 

(b)           (i)            The Company shall give at least five (5)  business
days, but not more than ten (10) business days, written notice of any intention
to prepay this Note prior to the Maturity Date to the Holder which notice shall
specify the “Prepayment Date”.

 

Section 6.               Definitions.  For the purposes hereof, the following
terms shall have the following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government action to close.

 

“Change of Control Transaction” means the occurrence of any of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of in
excess of 49% of the voting securities of the Company coupled with a replacement
of more than one-half of the members of the Company’s board of directors which
is not approved by those individuals who are members of the board of directors
on the date hereof in one or a series of related transactions, or (ii) the
merger of the Company with or into another entity, consolidation or sale of all
or substantially all of the assets of the Company in one or a series of related
transactions, unless following such transaction, the holders of the Company’s
securities continue to hold at least 40% of such securities following such
transaction.  The execution by the Company of an agreement to which the Company
is a party or by which it is

 

--------------------------------------------------------------------------------


 

bound providing for any of the events set forth above in (i) or (ii) does not
constitute the occurrence of the event until after the event in fact occurs.

 

Section 7.               Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, interest and liquidated damages (if
any) on, this Note at the time, place, and rate, and in the coin or currency,
herein prescribed.  This Note is a direct obligation of the Company.

 

Section 8.               If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.

 

Section 9.

 

Choice of Law and Venue; Submission to Jurisdiction; Service of Process.

 

(a)           THE VALIDITY OF THIS NOTE, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS NOTE SHALL BE
TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK OR, AT THE SOLE OPTION OF HOLDER, IN ANY OTHER
COURT IN WHICH HOLDER SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.

 

(b)           COMPANY HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.

 

(c)           COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT,
OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO COMPANY.

 

(d)           NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF HOLDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR
TO PRECLUDE THE ENFORCEMENT BY HOLDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.

 

(e)                                  To the extent determined by such court, the
Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.

 

--------------------------------------------------------------------------------


 

Section 10.             Any waiver by the Company or the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.

 

Section 11.             If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

Section 12.             Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day (or, if such next succeeding Business Day falls in
the next calendar month, the preceding Business Day in the appropriate calendar
month).

 

Section 13.             Security.  The obligation of the Company for payment of
principal, interest and all other sums hereunder, in the event of a default and
failure of the Company to perform hereunder, is secured by the pledge of certain
securities (the “Pledged Shares”) by Steven B. Rash as Pledgor under the terms
and conditions of a Stock Pledge Agreement, and a Guaranty executed and
delivered by Steven B. Rash as Guarantor.

 

Section 14.             Registration Rights. If, at any time prior to payment in
full of this Note, the Company participates (whether voluntarily or by reason of
an obligation to a third party) in the registration of any shares of the
Company’s stock (other than a registration on Form S-4, S-8 or successor form),
the Company shall give written notice thereof to the Holder and the Holder shall
have the right, exercisable within ten (10) business days after receipt of such
notice, to demand inclusion of all or a portion of the Pledged Shares in such
registration statement.  If the Holder exercises such election, the Pledged
Shares so designated shall be included in the registration statement at no cost
or expense to the Holder (other than any costs or commissions which would be
borne by the Holder ).  The Holder’s rights under this Section 7 shall expire at
such time as the Holder can sell all of the Pledged Shares under Rule 144(k)
without volume or other restrictions or limit.

 

Section 15.             Waiver of Jury Trial

 

COMPANY HEREBY WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE. COMPANY REPRESENTS THAT EACH
HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.

 

 

POWER 3 MEDICAL PRODUCTS, INC.

 

 

 

 

 

By:

/s/: Steven B. Rash

 

 

Steven B. Rash, Chief Executive Officer

 

 

Attest:

 

 

 

By:

/s/ Linh Rivera

 

 

Linh Rivera, Executive Administrative Assistant

 

 

--------------------------------------------------------------------------------